TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00731-CR


Raymond Langston Book, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. D-1-DC-10-206377, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


O R D E R


PER CURIAM

	Raymond Langston Book filed his notice of appeal on October 31, 2011, and the
reporter's record was due on April 9, 2012, after this Court granted the court reporter's request for
a third extension of time.  The record has not been received, and the court reporter now requests a
fourth extension of time to complete the record.  Court reporter Shana R. Wise is ordered to file the
reporter's record no later than April 23, 2012.  See Tex. R. App. P. 37.3(a)(2).
	It is ordered April 19, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish